DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 8-9, filed May 17, 2022, with respect to Claims 15, 16, 19, 21, 41-43, 47, and 48 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of Claims 15, 19, and 21, and the 35 U.S.C. 103 rejections of Claims 16, 41-43, 47, and 48 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-4, 6, and 9-14 have been considered but are moot because new grounds of rejection are made in view of Lee 2 (US 20180115683A1).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 2, 4, 6, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 (US 20160373493A1) in view of Lee 2 (US 20180115683A1).
7.	As per Claim 1, Lee 1 teaches a method of obtaining a 3D model of a subject, the method comprising:  communicating with a plurality of image capture devices operated by a plurality of users to form a scanning group; performing a time coordination between the respective ones of the image capture devices of the scanning group (electronic devices taking a photo at the synchronized shooting point in time in response to the shoot command received from the server 150, [0185]); communicating with respective ones of the plurality of image capture devices of the scanning group to position the respective ones of the image capture devices around a periphery of the subject; obtaining one or more captured images from the respective ones of the image capture devices; and generating the 3D model of the subject from the plurality of captured images (creating information including recommendations on a shooting location or a shooting angle about the object, and transmitting the information to users that are provided with the project, [0176], taking a photo to create a three-dimensional image, plurality of user devices 1521 through 1528 take a photo of a single object 1510 at preset angles, project provided to the plurality or user device 1521 through 1528 may include a mission of taking a photo of the object 1510 and may include information about a location (angle) for taking a photo of the object 1510, shooting location for each of the users may be designated in advance by the server 150, [0189], photos taken from the plurality of user devices 1521 through 1528 may be transmitted to the server 150 as primary contents and the server 150 may create secondary content such as a 3D image of the object 1510 using the transmitted photos, [0190], if the image of the object 1630 taken at the other angle is required to create secondary content, the server 150 may instruct the user to move the user device 1650 to a desired location so that the user may take a photo of the object 1630 at the corresponding angle, [0193], Fig. 17 illustrates a server providing instructions to user devices to participate in a project through a chat room, Fig. 17 illustrates a screen 1700 for instructing user connected to a group chat room to participate in a take-a-photo mission through the group chat room, [0195], Fig. 17 shows that the server displays to user devices the message “If you want to participate” Touch here).
However, Lee 1 does not teach that performing the time coordination between the respective ones of the image capture devices is done using clock data received form the respective ones of the image capture devices of the scanning group.  However, Lee 2 teaches performing a time coordination between the respective ones of the image capture devices of the scanning group using clock data received from the respective ones of the image capture devices of the scanning group (since the difference between the system clock of the cameras 10 and the system clock of the control unit 30 may be calculated, the synchronization in the photographing of the Multiview camera 10 may be performed based on the system clock of the control unit 30, [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee 1 so that performing the time coordination between the respective ones of the image capture devices is done using clock data received form the respective ones of the image capture devices of the scanning group because Lee 2 suggests that even if a plurality of cameras start photographing at the same time, when a per-frame exposure clock mismatches between the cameras, an accurate multiview image is not obtained, and thus, the difference between the system clock of the cameras and the system clock of the control unit needs to be calculated so that the photographing of the cameras can be synchronized [0038, 0050].
8.	As per Claim 2, Lee 1 describes that Fig. 17 illustrates a server providing instructions to user devices to participate in a project through a chat room.  Fig. 17 illustrates a screen 1700 for instructing user connected to a group chat room to participate in a take-a-photo mission through the group chat room [0195].  Fig. 17 shows that the server displays to user devices the message “If you want to participate” Touch here.  Since the electronic invitation is distributed to the plurality of image capture devices over a network connection through a chat room, it would have been obvious to one of ordinary skill in the art that it is distributed to a common application executing on each of the plurality of image capture devices, since all the image capture devices see the electronic invitation in the same group chat room.  Thus, Lee 1 teaches wherein communicating with the plurality of image capture devices to form the scanning group comprises:  distributing an electronic invitation to the plurality of image capture devices over a network connection to a common application executing on each of the plurality of image capture devices; and processing a user interaction by a respective user of a respective image capture device with the electronic invitation to add the respective image capture device to the scanning group [0195] (Fig. 17).
9.	As per Claim 4, Lee 1 teaches further comprising initiating a scanning session by sending an electronic notification to members of the scanning group (providing a shoot command in which shooting points in times are synchronized to electronic devices of users that participate in the mission, images of the object taken at the same point in time may be created in response to the electronic devices taking a photo at the synchronized shooting point in time in response to the shoot command received from the server 150, [0185]).
10.	As per Claim 6, Lee 1 teaches a server providing instructions to a user device to be at a shooting location.  The server 150 instructs a user to move to a shooting location for taking an image of the object (which may be a person) 1630 based on location information received from a user equipment of the user.  The server 150 transmits information to the user device 1650 for instructing the user associated with the user device 1650 to move to a shooting location to the terminal of the user.  Here, as illustrated in a first box 1610 marked with dotted lines, an application installed on the user device 1650 of the user may control the terminal to display information received from the server 150, for instructing the user to move the user device 1650 to move to a shooting location.  Once the user device 1650 is at an intended shooting location, the server 150 transmits information for instructing the user to take a photo of the object 1630 as illustrated in a second box 1620 marked with dotted lines [0192].  The server 150 may instruct the user to move the user device 1650 to a desired location so that the user may take a photo of the object 1630 at the corresponding angle [0193].  It would have been obvious to one of ordinary skill in the art that the plurality of image capture devices are each executing a common application in order for the server to communicate these directions to all of the image capture devices.  Thus, Lee 1 teaches wherein communicating with respective ones of the plurality of image capture devices of the scanning group to position the respective ones of the image capture devices around the periphery of the subject comprises communicating with a common application executing on each of the plurality of image capture devices, and further comprising providing directions via the common application for adjustment of the image capture device, wherein the adjustment of the image capture device comprises a physical adjustment of the image capture device, and wherein the directions comprise an indication displayed on the image captured device by the common application [0192-0193].
11.	As per Claim 9, Lee 1 teaches examples of the electronic devices 110, 120, 130, and 140 may be any one, but is not limited to, a smartphone, a navigation device, a computer, a laptop, a digital multimedia broadcasting terminal, a personal digital assistant, a portable multimedia player, a tablet PC, etc. [0076].  Lee 1 teaches a plurality of user devices (e.g., smartphones, cameras, etc.) [0189].  Thus, it would have been obvious to one of ordinary skill in the art that a first image capture device of the plurality of image capture devices comprises a first operation system, and a second image captured device of the plurality of image captured devices comprises a second operating system, different from the first operating system, since the image capture devices are different types of devices, and thus would use different operating systems [0076, 0189].
12.	As per Claim 12, Lee 1 teaches wherein each of the plurality of image capture devices is independently operated by a respective user of the plurality of users of the scanning group [0189].
13.	As per Claim 13, Lee 1 teaches a computer program product for obtaining a 3D model of a subject comprising:  a tangible non-transitory computer readable storage medium comprising computer readable program code embodied in the medium that when executed by at least one processor causes the at least one processor to perform operations comprising the method (non-transitory computer-readable recording medium includes computer-readable instructions, which when executed by a processor, cause the processor to implement the method, [0032], [0189]).
14.	As per Claim 14, Lee 1 teaches a computing apparatus for obtaining a 3D model of a subject, the apparatus comprising:  a processor; and a memory coupled to the processor and storing computer readable program code that when executed by the processor causes the processor to perform operations comprising the method [0032, 0189].
15.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 (US 20160373493A1) and Lee 2 (US 20180115683A1) in view of Asver (US 20130346869A1).
	Lee 1 and Lee 2 are relied upon for the teachings as discussed above relative to Claim 2.
	However, Lee 1 and Lee 2 do not teach wherein the electronic invitation comprises a QR code.  However, Asver teaches wherein the electronic invitation comprises a QR code (slideshow generation process 10 may show a QR Code that points to a particular URL for the event page, the URL may contain a multiuse invite token so any user that opens it will automatically be invited to the event and can start contributing photos, [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee 1 and Lee 2 so that the electronic invitation comprises a QR code because Asver suggests that it is well-known in the art for multiple people to be taking photos and contributing to a single collection, and thus, this makes it easier for users to start contributing photos by simply scanning the QR Code [0003, 0048].
16.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 (US 20160373493A1) and Lee 2 (US 20180115683A1) in view of Kim (US 20150042762A1).
	Lee 1 and Lee 2 are relied upon for the teachings as discussed above relative to Claim 1.  Lee teaches further comprising communicating with the plurality of image capture devices to identify a reference point [0176, 0189, 0193].
	However, Lee 1 and Lee 2 do not teach that the reference point is associated with the subject.  However, Kim teaches identifying a reference point associated with the subject for the plurality of image capture devices to take (acquires various fame images by capturing images of the face of a user using a plurality of digital cameras to capture images of the user’s face from various angles, [0039]).  Thus, this teaching from Kim can be implemented into the device of Lee 1 so that the reference point is associated with the subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee 1 and Lee 2 so that the reference point is associated with the subject because Kim suggests that this way, a specific part of a subject can be taken as desired for a purpose, such as acquire images of the face in order to make a special effect makeup mask [0039] (Abstract).
17.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 (US 20160373493A1) and Lee 2 (US 20180115683A1) in view of Singh (US 20060001744A1).
	Lee 1 and Lee 2 are relied upon for the teachings as discussed above relative to Claim 1.
	However, Lee 1 and Lee 2 do not teach wherein obtaining the one or more captured images from the respective ones of the image capture devices comprises:  receiving a timestamp and a unique identification number from the respective image capture device; and requesting a respective captured image from the respective image capture device based on the timestamp and the unique identification number.  However, Singh teaches wherein obtaining the one or more captured images from the respective ones of the image capture devices (capture multi-perspective images, where the users position themselves in a circle, each device can then capture an image, the consolidated image, [0019]) comprises:  receiving a timestamp and a unique identification number from the respective image capture device; and requesting a respective captured image from the respective image capture device based on the timestamp and the unique identification number (image capture request could be tagged with a unique identifier based on the user’s email address plus a timestamp, the images supplied by the follower devices could be tagged with their identifiers as well as the tag of the request to which they respond, such tagging can facilitate storage and retrieval of the images, timestamps and signatures could be used to store and retrieve the images so that different images taken from the same image capture can be correlated with each other, [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee 1 and Lee 2 so obtaining the one or more captured images from the respective ones of the image capture devices comprises:  receiving a timestamp and a unique identification number from the respective image capture device; and requesting a respective captured image from the respective image capture device based on the timestamp and the unique identification number because Singh suggests that this makes it easy to retrieve images [0023].
Allowable Subject Matter
18.	Claims 15, 16, 19, 21, 41-43, 47, and 48 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611